 



EXHIBIT 10.62
PROPERTY DISBURSEMENT
SHARING AGREEMENT
Between
Taiwan Kolin Company Limited
And
SyntaxBrillian Corporation

1.   PARTIES

This Agreement is made and entered into, by and between:
Taiwan Kolin Company Limited, incorporated in Taiwan, whose registered office is
at 11/F No. 86 Section 1, Chung Ching South Road, Taipei, Taiwan (“Kolin”), and
SyntaxBrillian Corporation, incorporated in the State of Delaware, the United
States of America, whose registered office at 1600 N. Desert Drive, Tempe,
85281, U.S.A. (“SyntaxBrillian”).

2.   RECITALS

WHEREAS, SyntaxBrillian, as joint and several Tenant, signed and. executed the
industrial real estate lease agreement to lease a property situated at 444 W
Geneva Rd, Tempe, AZ 85282 (the “Property”) from Davis Trucking as Landlord;
WHEREAS, according to the above lease agreement, the lease shall commence from
March 1, 2006 for twelve (12) months lease term and the monthly base rent shall
be USD$120.00 for the first year and be increased thereafter pursuant to other
provisions of the lease agreement (“Base Rent”). Additionally, an initial
security deposit of USD$500.00 shall be deposited with Landlord (“Security
Deposit”) to effect the lease agreement.
WHEREAS, the major shareholder of SyntaxBrillian, Kolin shall use part of the
Property to the liaison office with SyntaxBrillian.
NOW, THEREFORE, in consideration of the mutual benefits to be derived from this
Agreement, the receipt and sufficiency of which are hereto hereby agree as
follows:

3.   PROPERTY DISBURSEMENT SHARING   3.1   Upon commencement of the lease
agreement, Kolin agrees to share the Base Rent, Security Deposit, real property
taxes and utilities fees, inter alia, gas, electricity,

Page 1 of 4



--------------------------------------------------------------------------------



 



    water and other fees and payments, mutually consent by both parties from
time to time, arisen out of the Property (the “Property Disbursement”) as shown
in Schedule 1 attached.

3.2   SyntaxBrillian shall pay the Property Disbursement to respective payees
and Kolin shall agree upon receipt of SyntaxBrillian’s debit memo in connection
with its portion of the Property Disbursement to reimburse and pay forthwith in
pursuance with Schedule 1 to SyntaxBrillian.   4.   WARRANTIES OF SYNTAXBRILLIAN
  4.1   SyntaxBrillian hereby warrants and represents to Kolin that
SyntaxBrillian is a corporation duly organized, validly existing and in good
standing under the laws of the State of Arizona, the U.S.A.   4.2  
SyntaxBrillian hereby warrants that SyntaxBrillian has all requisite power and
authority to execute and perform its obligations under this Agreement and
consummate the transactions contemplated hereby.   5.   WARRANTIES OF KOLIN  
5.1   Kohn warrants and represents to SyntaxBrillian that Kolin a corporation
duly organized, validly and in good standing under the laws of Taiwan.   5.2  
Kohn hereby warrants that Kolin has all requisite power and authority to execute
and perform its obligations under this Agreement and consummate the transactions
contemplated hereby.   6.   MISCELLANEOUS   6.1   Amendment of Modification. The
Provisions of this Agreement may be waived, altered, amended, or repealed, in
whole or in part, only by written consent of all Parties to this Agreement.  
6.2   Binding Effect. This Agreement shall be binding upon and shall insure to
the benefit of the Parties to it and their respective heirs, representatives,
successors and assigns. None of the Parties hereto shall assign any of its
rights or obligations hereunder except with the express written consent of the
other Parties hereto.

Page 2 of 4



--------------------------------------------------------------------------------



 



6.3   Invalidity. It is intended that each paragraph, provision and word of this
Agreement shall be viewed a separate and divisible, and in the event that any
paragraph, provision or word shall be held to be invalid, the remaining
paragraphs, provisions or words shall continue to be in full force and effect,
giving such effect to the deleted paragraphs, provisions, words as may be
required to properly interpret the remaining Agreement.   6.4   Descriptive
Headings. Descriptive headings contained herein are for convenience only and
shall not control or affect the meaning or construction of any provision of this
Agreement.   6.5   Notice. Any and all notices, consents, requests, demands,
instructions, approvals or other communications of this Agreement shall be in
writing and shall be deemed duly given on the date of service personally on the
Party to whom the notice given, or within seven (7) days after mailing, if
mailed to the Party to whom notice is to be given, by first class mail,
registered or certified, postage prepaid and properly addressed to the Party by
an address that the Party may have designated; if sent by facsimile, followed by
first class mail, upon receipt of the facsimile; and if sent by electronic mail
when the communication is first stored the other party’s electronic mailbox.  
6.6   Choice of Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Arizona.   6.7   Execution of Counterparts.
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and same
instrument.   6.8   Attorneys’ Fees. In the event of legal proceedings or
arbitration is instituted to enforce, interpret or for the breach of any of the
terms of this Agreement, the prevailing Party shall be entitled to his, her or
its reasonable attorneys’ fees.   6.9   Survival of Warranties, Obligations,
Promises and Representations. Any warranty, obligation, promise or
representation of any Party to Agreement shall survive the closing of this
Agreement. This section shall be binding upon and shall inure to the benefit of
the Parties to this Agreement and their respective heirs, representatives,
successors and assigns.   6.10   Alternatives Dispute Resolution. If any dispute
arises relating to Agreement, the Parties will attempt in good faith to settle
it through mediation conducted by a mediator to be mutually selected. The
Parties will share the costs to the mediator equally. If the dispute not
resolved within 30 days after it referred to a mediator, any Party may file a
lawsuit to enforce this Agreement.

Page 3 of 4



--------------------------------------------------------------------------------



 



6.11   Independent Counsel. Each Party to this Agreement hereby acknowledges
that they have been advised of their right to seek independent legal and/or
other counsel regarding the advisability of entering into this Agreement or
consenting to any of the terms contained herein, and have actually sought such
independent advice and counsel or knowingly waived the right to seek the same.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of dates
indicated herein below.

          Taiwan Kolin Company Limited    
 
       
Name:
  Roger Kao    
 
  Vice President    
 
       
Signed:
  /s/ Roger Kao
 
   
 
       
Date:
  March 1, 2006    
 
        SyntaxBrillian Corporation    
 
       
Name:
  Vincent Sollitto    
 
  Chief Executive Officer    
 
       
Signed:
  /s/ Vincent Sollitto
 
   
 
       
Date:
  March 1, 2006    

Page 4 of 4